Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 2, 4-11, 13-19, 21, 22 are pending.
Allowable Subject Matter
Claims 1, 2, 4-11, 13-19, 21, 22 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s amendment filed 29 June 2022 overcome the previous rejections of all pending claims.
The closest prior art Keslin et al of record (US 20160381099 now U.S. Patent 10051020) in combination with Shih et al (US 6615223) of record does not disclose or make obvious a first node storing a local log and a shadow log, the shadow log storing operations proposed from respective clients associated with different nodes, each branch of the shadow log storing operations from a particular client, a branch of the shadow log receiving one or more remote proposed operations representing concurrency between the remote proposed operations and the ones locally proposed operations, upon determination of a difference between a logical timestamp component of a local vector clock and a copy of a vector clock associate with a second node communicatively coupled to the first node, determining a conflict exists between the proposed operations, perform an operational transform to obtain transformed versions of the remote proposed operations and adding the transformed versions to the local log including all the limitations recited in claims 1, 10 and 19.
The dependent claims being further limiting and definite are also allowable.
Another relevant prior art Chen et al (US 20190266258) teach a system for enabling in-application support for topological changes to local files during remote synchronization. The techniques solve the problems of existing systems by mitigating conflict states and loss of edits being made to a file during synchronization. In addition, the techniques enable a user to interact directly with a productivity application to rename and/or move a file. The techniques provide an improved user experience and more efficient methods for interacting with files in that a user does not have to exit a productivity application and interact with an operating system interface to rename and/or move a file. A productivity application can operate in a server mode or a client mode depending on a validity of a requested destination location for a file.
Another relevant prior art Coldham et al (US 10063660) teach a user computing device may receive a command from a user to modify an object of a canvas. The canvas state may be shared between multiple users as part of a collaborative editing session. The received command may be accepted and the user computing device may perform a first operation on the object of the canvas according to the command, such as modifying a mutable attribute. The computing device may perform one or more steps to generate a patch. The computing device may be configured to receive a remote patch and process the remote patch in a manner where some operations of the remote patch are discarded and other operations of the remote patch are applied. A hybrid logical clock may be utilized to coordinate the application of remote patches.
Another relevant prior art Levien (US 20180011825) teaches a computing system to generate a collection of inverse transformations of an index of the document, the collection of inverse transformations being based on at least one asymmetric local edit to the document by the first computing system, determine a location within the document to perform a remote edit by the second computing system based on the collection of inverse transformations of the index of the document, perform the remote edit to the document at the determined location based on the remote edit by the second computing system, and perform at least one local edit to the document based on the at least one asymmetric local edit to the document by the first computing system.
Another relevant prior art Konnola et al (US 20180232346) teach processing at least one edit event of a document in a collaborative document editing environment. The method includes: monitoring if a document is edited by at least one user in an editing function; in response to a detection that the document is edited generating at least one notification representing at least one edit event carried out to the document; receiving a response to the at least one notification, the response including an indication on a recipient action with respect to the prompt; and generating a signal carrying information representing the indication on the recipient action with respect to the prompt for causing at least one action with respect to the at least one edit event carried out to the document. 
Another relevant prior art Zhao et al (US 20190294205) teach obtaining a concurrent application including processes, each including operations, and obtaining an initial hybrid timestamp for an initial operation of a process. The initial hybrid timestamp may include a vector list timestamp including vector clocks, each including a clock value for each of the processes. The method may further include determining a synchronization category for a next operation of the process, and in response to the synchronization category indicating that the next operation does not require inter-process synchronization, generating a next hybrid timestamp for the next operation. The next hybrid timestamp may include a differential timestamp relative to the initial hybrid timestamp.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN T LE whose telephone number is (571)272-4021. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UYEN T LE/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        30 August 2022